Citation Nr: 1217208	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected peptic ulcer with a history of bleeding. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part of the July 2009 decision, the RO continued the Veteran's noncompensable rating for his service-connected peptic ulcer with a history of bleeding. 

In June 2010, the RO granted the Veteran an increased rating of 10 percent effective April 27, 2009, the date of the claim for an increased rating.  Inasmuch as a rating higher than 10 percent for the service-connected peptic ulcer is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
  
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's service-connected peptic ulcer with a history of bleeding is shown to have more closely approximated that of a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  

CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but not higher, for the service-connected peptic ulcer with a history of bleeding have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including Diagnostic Codes 7305, 7306, 7307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran a VCAA letter in April 2009, prior to the rating decision on appeal.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  That letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  Thus, VA has provided the Veteran the type of generic VCAA notice required in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs as well as all available VA clinic records.  There no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  Moreover, the record does not suggest, and the Veteran has not argued, that any relevant records are in the possession of the Social Security Administration 

The Veteran was afforded VA Compensation and Pension (C&P) examination in May 2009.  Thereafter, the record contains VA clinical records which supplement the findings of record.  In the opinion of the Board, the Veteran and the clinical findings do not describe any underlying increased severity of disability since the last VA examination in May 2009.  Thus, additional examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The July 2009 rating decision continued the Veteran's noncompensable disability rating for his service-connected peptic ulcer with a history of bleeding.  During the pendency of the appeal, a June 2010 rating decision granted the Veteran an increased rating of 10 percent effective April 27, 2009.  The Veteran has been rated under 38 C.F.R. § 4.114 Diagnostic Codes 7305-07 for his service-connected peptic ulcer with a history of bleeding.

Under Diagnostic Code 7305, evidence of mild duodenal ulcer symptomatology with recurrent symptoms once or twice yearly warrants the assignment of a 10 percent disability evaluation.  Evidence of a moderate duodenal ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations, warrants the assignment of a 20 percent disability evaluation.  A 40 percent disability evaluation requires evidence of a moderately severe duodenal ulcer that is less than severe but that causes impairment of health manifested by anemia and weight loss or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent evaluation requires evidence of a severe duodenal ulcer manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

Diagnostic Code 7306 provides ratings for marginal (gastrojejunal) ulcer.  Mild marginal ulcer, with brief episodes of recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate marginal ulcer, with episodes of recurring symptoms several times a year, is rated 20 percent disabling.  Moderately severe marginal ulcer, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena, is rated 40 percent disabling.  Severe marginal ulcer, with symptoms the same as pronounced with less pronounced and less continuous symptoms with definite impairment of health, is rated 60 percent disabling.  Pronounced marginal ulcer, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, that is totally incapacitating, is rated 100 percent disabling.  

Diagnostic Code 7307 provides ratings for hypertrophic gastritis.  Chronic hypertrophic gastritis, with small nodular lesions, and symptoms is rated 10 percent disabling.  Chronic hypertrophic gastritis, with multiple small eroded or ulcerated areas, and symptoms, is rated 30 percent disabling.  Chronic hypertrophic gastritis, with severe hemorrhages, or large ulcerated or eroded areas, is rated 60 percent disabling.  Atrophic gastritis, which is a complication of a number of diseases, including pernicious anemia, is to be rated on the underlying condition.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Historically, the Veteran entered active service in October 1965 with a weight of 148 pounds.  He received in service treatment for dyspepsia/gastritis symptoms as well as a bleeding ulcer.  He was discharged in August 1969 with a weight of 150 pounds.

At his October 2008 and May 2009 VA examinations, the Veteran reported that since the onset of his peptic ulcer disease he has had intermittent abdominal pain with associated nausea that occurred minimally two to three times a week, especially if he was not taking his medication.  He also reported a decrease in appetite with no weight loss and he was told to stay away from spicy foods.  At the May 2009 VA examination he reported no diarrhea or loose bowel movements and stated that the pain was slowly getting worse.  He was on 20 milligrams of omeprazole a day.   The VA examiner in October 2008 diagnosed the Veteran with mild gastritis with no evidence of anemia.  The VA examiner in May 2009 provided the following summary:

Based on the 2008 endoscopy, the patient has mild gastritis.  Unable to review the results of the patient's repeat endoscopy and colonoscopy in February 2009.  The patient has no evidence of anemia, as his hemoglobin has remained steady since July 10, 2008 to current labs done in May 2009.  There is no evidence of changes since his evaluation on October 1, 2008 for compensation and pension.

Notably, VA examination in May 2009 documented the Veteran's weight of 213 pounds which is clearly greater than the baseline weight before the onset of disease.  The remainder of the clinical records do not reflect any significant deviations of weight as contemplated in 38 C.F.R. § 4.112.

The Veteran's VA treatment records report that the February 2009 EGD and colonoscopy only showed hiatal hernia and mild gastritis.  Clinical records in May and August 2009 reflect follow-up appointments for nausea; the Veteran reported that his nausea improved with bland foods but worsened with greasy foods.  Prilosec helped but sometimes he had breakthrough symptoms; however, he did not have vomiting, weight loss, diarrhea, constipation, abdominal pain, melena, or night sweats.  In June 2009 he was seen for dyspepsia that had been occurring for the past year but was recently improving moderately with diet changes.  In October 2009 it was noted that his dyspepsia was secondary to his gastritis that was improved with medication but had breakthrough symptoms; diet modification was discussed.   A December 2009 treatment note stated that he had some persistence of GERD symptoms that were gradually improving but he had periodic exacerbation of symptoms.  It was noted that there were no acute changes in bowel or urinary patterns.  It was also noted in another December 2009 treatment note that his symptoms were well controlled except at night when he was awoken around 6 am partly because of his symptoms and partly because of his wife getting ready for work; it was discussed that he should not eat two to three hours prior to bed time.  He was taken two doses (BID) of his proton pump inhibitor (PPI) per day.  In May 2010 the Veteran was seen with complaints of on and off abdominal pain and nausea for the last 4 days after he ate.  In June 2010 it was noted that he was doing well on his medications and was told he could start weaning off Sucralfate. 

The Board finds that, by application of the benefit of the doubt rule as well as the principles of 38 C.F.R. § 4.7, the Veteran's service-connected peptic ulcer with a history of bleeding most closely approximates the rating criteria for an increased rating of 20 percent either under Diagnostic Code 7505 or 7506.  He meets the rating criteria under Diagnostic Code 7505 since there is evidence of continuous moderate manifestations.  First, the Board notes that while it was noted that he had symptoms two to three times a week there is no evidence that they lasted ten days or were severe since there is no evidence of symptoms such as weight loss or melena.  However, the Board finds that the Veteran does have continuous moderate manifestations of his peptic ulcer disease as evidenced by his continuous need for medication and VA treatment; thus, he meets the rating criteria under Diagnostic Code 7505.  The Board also finds that the Veteran meets the rating criteria for an increased rating under Diagnostic Code 7506 since there is evidence of a moderate marginal ulcer, with episodes of recurring symptoms several times a year.  Thus, an increased rating of 20 percent is warranted for the Veteran's peptic ulcer with a history of bleeding.

The Board also finds that at no time during the pendency of the appeal is there evidence that the Veteran's peptic ulcer with a history of bleeding has been manifested by duodenal ulcer disease that causes impairment of health manifested by anemia and weight loss or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  Therefore, a 40 percent disability rating under 7305 is not warranted.

In addition, the Board finds that an increased rating is not warranted for moderately severe marginal ulcer, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena under Diagnostic Code 7306 since there is no evidence of any vomiting, melena, or ulcer therapies in his VA treatment notes, VA examination reports or lay reports.  

Moreover, the Veteran does not warrant an increased rating under Diagnostic Code 7307 since there is no evidence of chronic hypertrophic gastritis, with severe hemorrhages, or large ulcerated or eroded areas.  Notably, the endoscopy studies have been interpreted as showing hiatal hernia and mild gastritis.  Thus, an increased rating of 20 percent but not higher is warranted. 

In so finding, the Board has significantly relied upon the Veteran's report of symptomatology in awarding a higher rate of compensation.  His descriptions of disability are deemed competent and credible.  The Veteran denies weight loss, and has not described vomiting, melena, impairment of health, or incapacitating episodes averaging ten days or more in duration at least four or more times a year.  To the extent it can be argued otherwise, the Board places greater probative weight to the statements of the Veteran made to his VA physicians and the VA examiners.  There is no further doubt to be resolved in his favor.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the currently assigned 20 percent rating takes into account all lay and medical manifestations of the service-connected peptic ulcer with a history of bleeding.  Notably, the Board considered three separate diagnostic codes which contemplate different symptomatology to determine whether a higher rating still could be awarded.  There are simply no aspects of his disability which has not been taken into account in the award of a 20 percent rating, which was based upon the principles of 38 C.F.R. § 4.7.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's peptic ulcer with a history of bleeding is manifested by continuous moderate manifestations.  However, there is no evidence that it is manifested by a moderately severe duodenal ulcer that is less than severe but that causes impairment of health manifested by anemia and weight loss or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year; a moderately severe marginal ulcer, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena; or chronic hypertrophic gastritis, with severe hemorrhages, or large ulcerated or eroded areas.  Thus, an increased rating of 20 percent but not higher is warranted.  


ORDER

An increased rating of 20 percent but not higher for the peptic ulcer with a history of bleeding is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


